Citation Nr: 1537298	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-11 015	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a liver condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a blood clot on the lung (also claimed as respiratory disorder).

5.  Entitlement to service connection for loss of thyroid.

6.  Entitlement to a rating higher than 50 percent for the service-connected posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office) RO that in relevant part denied service connection for hypertension, loss of thyroid and disorders of the liver, right knee and respiratory system.  Also on appeal is a September 2013 rating decision that continued a current 50 percent rating for PTSD and denied entitlement to a TDIU.

In September 2014 the Veteran testified before the undersigned Veterans Law Judge in videoconference hearing from the RO.  A transcript of his testimony is     of record.  During his hearing, he clarified that the respiratory condition for which he was claiming service connection was a blood clot on the lung.  The issue on appeal has been amended on the cover page to reflect this clarification.

The issues of entitlement to service connection for loss of thyroid and entitlement  to a TDIU are discussed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran had a post-operative right knee disability prior to service, and competent evidence indicates the pre-existing disability did not increase in severity during service, but was aggravated by a workplace accident after discharge from service.            

2.  The Veteran served in the Republic of Vietnam in 1970. 

3.  A liver disorder was not shown in service or for many years thereafter and the probative evidence of record does not show the condition to be related to service.   

4.  Hypertension was not shown in service or for many years thereafter, and the probative evidence of record does not show the condition to be related to service.

5.  The Veteran has not been diagnosed with asbestosis or other interstitial lung disease, and the evidence of record does not show that he has a respiratory disorder that is etiologically related to service.

6.  The disability picture associated with the Veteran's PTSD most closely approximates occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).

2.  The requirements to establish entitlement to service connection for a liver condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The requirements to establish entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The requirements to establish entitlement to service connection for a blood clot on the lung (also claimed as respiratory disorder) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The requirements to establish entitlement to a rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to 
obtain.  38 C.F.R. § 3.159(b) (2014).  Here, the RO sent the Veteran compliant VCAA notice in regard to service connection in July 2009 and October 2009, and for increased rating and a TDIU in May 2013. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, VA treatment records, private treatment records, and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  

The Board notes that a VA examination and nexus opinion have not been obtained concerning the claims for service connection.  However, there is competent medical opinion of record concerning the right knee disability, and there is no competent evidence suggesting any of the claimed disabilities are related to service.  The only evidence suggesting a relationship is the Veteran's unsupported lay assertion.  Accordingly, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran was afforded a hearing before the Board. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran and the Veteran testified as to in-service events, symptoms, and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously on active duty for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right Knee

Service treatment records (STRs) include the Veteran's enlistment physical examination in January 1969 in which he was noted to have surgical scars from right knee surgery.  A private medical report attached to that examination noted the Veteran was treated in 1965 for a "rather severe internal derangement of the right knee" and that he underwent an arthrotomy with repair of the torn medial collateral ligament.  The physician stated that at the time of the last examination in August 1965, the Veteran still had slight laxity of the medial collateral ligament of the right knee.  Thus, the Veteran was shown to have a post-operative right knee condition noted on entrance to active duty.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2014).

If a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2008); Jensen, 19 F.3d at 1417.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. 3.306(b) (2014); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre- existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Also, if a preexisting disorder becomes worse during service, and then improves due to in-service treatment to the point where it was no more disabling that it was on entry into the service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

During service the Veteran was treated in August 1970 for complaint of his right knee occasionally locking.  Clinical examination of the knee was within normal limits, and the treatment consisted of an elastic wrap and oral pain medication.  The Veteran had a separation physical examination in July 1971 in which the knee was noted as having a minimal positive "drawer" sign but without lateral instability; the examiner noted the right knee had been operated on in 1965 for torn ligaments and had no difficulty since then.

Following service, the Veteran was treated for right knee complaints by Concord Orthopedics in April 1992.  The history and physical (H&P) examination noted history of open medial meniscectomy in 1964 and anterior cruciate ligament (ACL) repair in 1990.  The clinician stated that based on current symptoms the Veteran appeared to have a medical meniscal tear.  

The file contains a detailed examination report by Dr. WLL dated in February  1999.  The Veteran reported having torn his right ACL playing football in high school but he had good results from reconstructive surgery.  During service he had one instance of knee treatment in 1970 but the problem resolved spontaneously; at discharge from service he had no significant problems with the knee other than minor laxity in the anterior drawer test.  The Veteran reported that after service he participated successfully in two physically demanding police academies in 1973  and 1975 without knee problems, and in fact he denied any knee problems until       a workplace slip-and-fall accident in March 1989.  The Veteran hoped his knee problem would resolve after the fall and therefore did not report his problem at the time.  Dr. WLL diagnosed severe degenerative joint disease (DJD) of the right knee.  In regard to causality, Dr. WLL noted there were conflicting reports from different physicians, but the Veteran was shown to have had minimal difficulties prior to 1989.  Dr. WLL concluded to a reasonable degree of medical certainty that the accident in 1989 had aggravated the prior ACL deficiency.  The ACL injury in  1964 would eventually lead to DJD, but the injury in 1989 hastened the process.  

Treatment notes from Concord Orthopedics in April 2000 state the Veteran had    X-rays of the right knee showing patellofemoral degenerative changes as well as tibiofemoral articular changes in the lateral and medial compartments.  
 
VA treatment records include an orthopedic consult in March 2014 for right knee problems.  The clinician noted an original injury in 1964 related to playing football, with many subsequent knee problems.  Knee surgery in 1989 had resolved instability problems but the Veteran continued to experience knee pain.  X-ray of the knee showed severe posttraumatic arthritis secondary to ACL repair.  The clinical impression was longstanding right knee pain after injury and ACL reconstruction     25 years earlier, now with end-stage tricompartmental osteoarthritis.

The Veteran testified before the Board in September 2014 that he had recently had   a total right knee replacement.  He stated he had injured his knee and had ACL surgery prior to service.  He stated that he entered service and reinjured his knee    in Vietnam.  

On review of the evidence of record, the Board finds that the Veteran's preexisting right knee injury is not shown to have undergone an increase in severity during service.  The Board particularly notes the opinion of Dr. WLL to the effect that the Veteran had a torn ACL prior to service but had no significant symptoms until his workplace injury in March 1989.  Dr. WLL considered the Veteran's complete history as it relates to the Veteran's right knee, and his report indicates he reviewed the Veteran's service treatment records.  As such, the Board finds the report from Dr. WLL to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Veteran appears to assert on appeal that his pre-service injury was aggravated during service.  In that regard, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, once evidence  is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh      the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds that the Veteran's lay evidence on appeal asserting aggravation in service is not credible because it is internally inconsistent with the Veteran's own account to Dr. WLL.  In that regard, the Veteran's account to Dr. WLL was more contemporaneous to the events in question, and was also in the context of receiving medical treatment.  Further, the Veteran's lay evidence of aggravation during service is offered in pursuit of monetary gain in the form of service connection, which weighs against its credibility when considered against the Veteran's earlier statements to Dr. WLL.  Cartright, 2 Vet. App. 24, 25.

In sum, based on the evidence of record and analysis above the Board finds the Veteran has arthritis of the right knee that is caused by his ACL injury prior to service; the injury did not increase in severity during service but was aggravated   by a workplace accident after discharge from service.  Accordingly, the criteria for service connection are not met and the claim must be denied. 

In arriving at the determination above the Board has considered the benefit-of the doubt rule, but as the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine does not apply.   Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Liver Condition

The Veteran asserts on appeal that he has a liver condition that is due to exposure to herbicides in service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  As the Veteran is shown to have served in the Republic of Vietnam during this period, exposure to herbicides is presumed.

Under 38 C.F.R. § 3.309(e), service connection may be presumed for a number of specific diseases that become manifest after discharge from service if a veteran was exposed to herbicides in service.  The Veteran has not shown any liver disorder that is listed in the regulation.  However, notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange (herbicide) exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

STRs, to include the July 1971 separation physical examination, show no indication of liver problems during service.

A private medical treatment note in August 2005 refers to history of elevate liver function tests (LFTs) most likely on the basis of fatty liver.  This is the earliest clinical evidence of complaints relating to the liver.  An October 2006 treatment note by the same provider again refers to "fatty liver disease."  

VA treatment records show the Veteran had an ultrasound of the right upper quadrant (RUQ) in June 2012 that showed cholelithiasis (gallstones) with hepatic steatosis (fatty liver) and mildly dilated hepatic duct.  He had a computed tomography (CT) scan of the liver in July 2012 that showed fatty liver with probable focal sparing in  the right lobe.  Magnetic resonance imaging (MRI) of the abdomen the same month showed fatty infiltration of the liver but no evidence of cirrhosis.  Similarly, magnetic resonance cholangiopancreatography (MRCP) the same month also showed fatty infiltration of the liver. 

The Veteran had a liver biopsy in September 2012 due to onset of abdominal pain; the Veteran was noted to have a history of gallstones (cholelithiasis), kidney stones (nephrolithiasis) and pancreatic disease (pancreatitis).  The biopsy showed overall preservation of the hepatic structure and some areas of steatosis (fatty liver), but no diagnosis of active liver disease was rendered.
 
A VA gastroenterologist noted in October 2012 that the Veteran had a history of iron overload with history of phlebotomies in the past.  The Veteran was positive for hemochromatosis homozygous for H63D done outside VA.  The clinician also noted that the Veteran had fatty liver that was due to his obesity.

A VA hematology and oncology clinic note dated in February 2013 notes diagnosis of hemochromatosis; prior to this date the clinic had diagnosed H63D homozygous mutation and hepatic steatosis, which had been found incidentally during the liver biopsy cited above.  

A VA urology consult in November 2013 states that because the Veteran was never an alcoholic the hemochromatosis was from a hereditary disease.  The VA active problems list in March 2014 included hereditary hemochromatosis, alcoholic fatty liver and steatosis of the liver.

The Veteran testified before the Board in September 2014 that he had no liver symptoms in service, but has been diagnosed after service with hemochromatosis and cirrhosis of the liver.  The Veteran has been told that such condition is hereditary, but he does not believe this is true because neither of his parents and none of his children have liver disease.  The Veteran is convinced that his current liver disease is due to herbicide exposure, or potentially radiation exposure.  

Review of the evidence above shows the Veteran has been diagnosed with liver problems from hemochromatosis, which is characterized as a hereditary disorder, and fatty liver (steatosis), which a clinician attributed to obesity.  Neither of these disorders is presumptively associated with herbicide exposure or radiation exposure, and there is no medical evidence associating such disorders with herbicide exposure or any other incident of service.  In that regard, the medical characterization of the disorders as hereditary on the one hand, and as due to obesity on the other hand, lead to a conclusion that the conditions are not etiologically related to service, to include herbicide exposure.  Combee, 34 F.3d 1039, 1042.

The Veteran has asserted his personal opinion that his liver problems are due to herbicide exposure or possibly to radiation exposure.  However, as a lay person,   the Veteran has not shown that he has specialized training sufficient to render    such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of liver disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his liver condition is not competent medical evidence.  

In sum, a liver condition was not shown in service or for many years thereafter, and there is no competent evidence even suggesting a current liver condition is related to herbicide exposure or radiation.  In fact, competent evidence links the condition to hereditary disease or obesity.  Accordingly, the criteria for service connection are not met and the claim must be denied.  In arriving at this determination the Board has considered the benefit-of the doubt rule, but as the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine does not apply.   Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.

Hypertension

STRs show no indication of hypertension during service.  The Veteran had a separation physical examination in July 1971 in which the heart and vascular system was characterized as normal and his blood pressure was 110/76.

In July 1983, 12 years after discharge from service, the Veteran underwent thyroid needle biopsy.  Treatment records associated with this procedure show current blood pressure as 136/89 pre-operative and 123/78 post-operative.  There is no indication that the Veteran was hypertensive at the time or on blood pressure control medication.  The Board concludes the Veteran that hypertension became manifest many years after discharge from service and could not have been present to a compensable level within the first year after discharge from service.

Private medical treatment notes in September 2002 reflect current hypertension that was controlled.

The Veteran testified before the Board in September 2014 that he was diagnosed with hypertension in the late 1980s, and that "they seem to think that's part of the exposure we were exposed to."  

Review of the evidence above demonstrates that the Veteran has been competently diagnosed with hypertension.  Accordingly, the first element of service connection, a current disability, is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351,   1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).     In this case there is no medical opinion even suggesting a relationship between hypertension and service.  

The Board acknowledges that the Veteran is presumed to have been exposed to herbicides in service.  Service connection may be presumed for ischemic heart disease when a claimant has been exposed to herbicides, but the presumption     does not extend to hypertension.  See 38 C.F.R. § 3.309(e).  The Veteran has not presented any competent medical opinion asserting that hypertension in his case is specifically related to his exposure to herbicides.  Combee, 34 F.3d 1039, 1042.

The Veteran testified that "they seem to think that [hypertension]'s part of the exposure we were exposed to."  A layperson is arguably competent to report a diagnosis or opinion that was rendered by a medical professional, but his vague reference to "they" does not sufficiently identify the competence of the referenced third party or parties to render such an opinion.  Further, the Veteran's VA treatment record is significant for risk factors including obesity, hyperlipidemia   and elevated cholesterol; the etiology of hypertension is therefore a complex medical question that is not within the Veteran's competence as a layperson.  Jandreau, 492 F. 3d 1372, 1377.  

Based on the evidence of record and analysis above the Board finds the Veteran does not have hypertension that is incurred in or otherwise etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.   

In summary, hypertension was not shown in service or for many years thereafter, and there is no medical evidence even suggesting such condition is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In arriving at the determination above the Board has considered the benefit-of the doubt rule, but as the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.

Respiratory Disorder

During his hearing, the Veteran clarified that the claimed respiratory disorder is a blood clot in the lung, and that he has not been diagnosed with any other respiratory disorder.  

STRs show no indication of respiratory problems or blood clot on the lungs during service.  During the separation examination in July 1971 the lungs and chest were characterized as normal on examination.

The Veteran asserts he had a blood clot on the lung manifest after service that is due to exposure to asbestos in service while serving on Johnston Island.  Toward that end, he has submitted open-source documents showing the presence of asbestos on Johnston Island during deconstruction (teardown) of buildings associated with base closure operations.  

As noted above, the Veteran testified before the Board in September 2014 that he had a recent blood clot on the lungs, but has not been diagnosed with a respiratory disease such as asthma or chronic obstructive pulmonary disease (COPD).  In regard to asbestos exposure, the Veteran testified that he was not involved in construction or deconstruction work on Johnston Island but was exposed to asbestos in the barracks.  

The Board has carefully reviewed the Veteran's extensive VA treatment records.  There is no indication of treatment for any lung complaints, nor is there any lung disease listed in his VA active problems list.  A chest X-ray in March 2012 showed no active cardiopulmonary process.  In November 2013 the Veteran essentially denied any respiratory complaints and chest X-ray showed the lungs to be clear.

Review of the file shows no diagnosed lung disorder.  There is no indication that the Veteran has asbestosis or any other interstitial lung disease associated with asbestos exposure, or in fact any diagnosed lung disease.  Likewise, the Board has been unable to find any medical confirmation of a blood clot on the lung.  All chest       X-rays of record show the lungs to be clear; thus, there is no evidence of an asbestos-related lung disease in the medical records before the Board.

Thus, whether or not the Veteran was exposed to asbestos in service is moot at this point as there is no medical evidence of any lung disease that could arguably be associated with such exposure.  Moreover, while service connection may be granted on a presumptive basis for respiratory cancer due to herbicide exposure, such a diagnosis is not shown.

Based on the evidence of record and analysis above, the Board finds the Veteran does not have a lung disorder that is incurred in or otherwise etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  In arriving at this determination the Board has considered the benefit-of the doubt rule, but as the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.
    
Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Depressive disorder is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434.  In relevant part, the rating criteria are as follows.  

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.

The Veteran's present claim for increased rating was received in November 2012.

The Veteran had a VA mental health compensation and pension (C&P) examination in July 2010, performed by a psychologist who reviewed the claims file.  The Veteran described being on two current medications (an antidepressant and a sleep aid) and stated his current primary complaints were fatigue, loss of concentration and inability to sleep.  The Veteran reported getting about 4 hours total sleep each night and waking 3-4 times per night due to bad dreams or worries.  He reported irritability that was mostly verbal and feelings of constant anxiety; he also reported feeling depressed because he had not accomplished all of his goals in life.  In regard to specific PTSD symptoms he reported intrusive thoughts on average of 5 days per week.  He also reported nightmares every other night.  He described hypervigilance, emotional detachment, hyperstartle and being bothered by certain noises and smells; prior to being on the prescription antidepressant he was easily tearful.  

On mental status evaluation (MSE) the Veteran was oriented times three but he was tense and rigid.  His speech was slow and hesitant.  His mood was anxious and his affect was depressed.  There were no indications of depersonalization, derealization, hallucinations or illusions.  The Veteran's thought process tended to be circumstantial but he was easily redirected to the topic at hand.  There were no preoccupations, obsessions or delusions.  The Veteran denied homicidal ideation in the past 12 months but endorsed passive suicidal ideation.  Attention and concentration showed minor impairment in short- and long-term memory.  Abstract and insightful thinking, common sense, reasoning, judgment, moral thinking and ethical thinking were all within normal limits.  The examiner diagnosed PTSD and depressive disorder not otherwise specified (NOS) and assigned a current GAF score of 55.  The examiner stated that he had assigned a GAF score in the "moderate" range because the Veteran had a good relationship with his wife and had a few friends from his time in service; he did not have any issues working from a psychological perspective.  The Veteran's disability most closely approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms but general satisfactory functioning in routine behavior, self-care and normal conversation. 

VA outpatient mental health clinic (MHC) treatment notes in August 2011 show  the Veteran to have been irritable and depressed.  He stated he could not tolerate crowds.  The Veteran endorsed intermittent suicidal ideation but denied plans or intent.  Objective examination showed the Veteran to be alert and oriented, with mood mildly depressed and affect appropriate. The Veteran's thought process was not loose or tangential.  Memory was intact and judgment and insight were fair.  

Later in August 2011 the Veteran was administered a Beck Depression Inventory   II (BDI-II) during which affect and mood were dysthymic.  Thought process was logical in form and content.  The Veteran again reported experiencing intermittent suicidal ideation with no intent of plan.  Insight and judgment were fair.  The clinician, a licensed independent clinical social worker, stated that the BDI-II showed the Veteran to be severely depressed, with a number of psychosocial stressors.

The Veteran had another VA C&P mental health examination in November 2011, again by a VA psychologist who reviewed the claims file.  The Veteran reported that he continued to have a good relationship with his wife but not with his three sons.  The Veteran state that his mind was never at rest and that he was like a "ticking time bomb" and always on edge.  However, the Veteran stated that medication was of some help.  The Veteran reported he spent his day watching television and doing household chores; his only hobby was taking walks.  The Veteran had friends but did not see his family.  The examiner noted that the  Veteran had recently been assigned a GAF score of 52 by his attending VA psychiatrist.  MSE was grossly consistent with observations during the previous C&P examination.   Current symptoms from the rating criteria were depressed mood, anxiety, chronic sleep impairment, mild memory loss and disturbances of motivation and mood.  The examiner diagnosed PTSD and assigned a GAF score  of 55.  The examiner stated the Veteran's disability most closely approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms but general satisfactory functioning in routine behavior, self-care and normal conversation.

The Veteran's spouse submitted a letter in May 2013 stating that the Veteran had    a constant struggle to control his temper.  She also stated that she and the Veteran had to sleep in separate bedrooms due to the Veteran's sleep disorder; without medication the Veteran would be unable to sleep all night.  The Veteran was also prone to nightmares.

The Veteran's most recent VA mental disorders C&P examination was performed in June 2013, again by a psychologist who reviewed the claims file.  The Veteran stated his relationship with his wife is "pretty good" but his relationship with his children is "not well."  He has a best friend who lives out-of-state but no other close friends.  He reported he was currently taking a prescription sleep medication and stated he was no longer attending regular VA counseling.  He complained of anxiety (with hypervigilance, isolation and irritability), depression (occasional tearfulness and lack of motivation), panic attacks (some partial panic attacks but    no full-blown attacks), sleep impairment (poor sleep averaging 4 hours per night, occasional nightmares and daytime fatigue) and memory problems (poor memory for recent events such as names and dates, and poor concentration due to easy distraction).

MSE showed the Veteran to be well-groomed and casually dressed.  Motor activity was unremarkable.  Mood was depressed and anxious but attitude was pleasant and appropriate.  Affect was dysphoric, anxious and occasionally tearful.  Range was normal.  Speech was spontaneous and was normal in rate and volume but some word-finding pauses were noted.  Thoughts were tangential.  There were no delusions or hallucinations.  There was history of past suicidality and no history of homicidality.  Orientation was intact.  Attention/concentration was mildly deficient.  Judgment was good.  Impulse control was good, in that the Veteran was easily angered but able to control his actions.  

The examiner diagnosed chronic PTSD and depressive disorder NOS.  The examiner assigned a current GAF score of 60 and stated that the Veteran's disability most closely approximates occupational and social impairment with reduced reliability    and productivity.  In regard to occupational impairment, the Veteran would be able    to maintain gainful employment but would be best working around a small group of people due to his anxiety and would be best suited to a job requiring rote/routine job without a need for much new learning due to his memory/concentration problems.  Productivity would also be diminished on some days due to fatigue associated with poor sleep.  In regard to activities of daily living (ADLs) the Veteran was able to perform household chores and assist with shopping and errands, but did these quickly due to anxiety in crowds; the Veteran previously experienced some road rage but anger management class had helped with this issue. 

VA treatment notes show the Veteran presented to the VA MHC in August 2013 after a 10-month hiatus from medication requesting to restart medication.  He reported experiencing increased PTSD symptoms including emotional instability, intense thoughts, hyper-arousal and hypervigilance.  MSE showed the Veteran to be alert and oriented; speech was normal but mood was slightly labile and the Veteran was sometimes tearful.  The Veteran was somewhat anxious.  Thoughts were organized and linear although the Veteran reported some racing.  The Veteran denied psychosis and denied homicidal or suicidal intent.  Memory was intact.  Sleep was occasionally disturbed; appetitive and energy were fair.  Insight           and judgment were both fair-to-good.  The clinician restarted the Veteran on medication.

The Veteran returned to the VA MHC later in August 2013 for medication review.  He reported that the recent initiation of medication had helped to stabilize his previous PTSD symptoms, which included mild lability of mood and other depressive symptoms such as dysphoria along with anxiety.  He denied any    further current exacerbation of PTSD symptoms.  MSE was significant for improvement of mood and affect and was otherwise essentially within normal limits.  The clinician assigned a GAF score of 60.

The Veteran presented to the VA MHC in September 2013 distraught because his wife had been unjustly detained by the State Police on suspicion of driving under the influence.  The Veteran's mood was agitated and his affect was congruent with mood.  The clinician stated the Veteran had made minimal progress toward the goal of reducing PTSD symptoms.

The Veteran returned to the VA MHC in October 2013 for medication review.  He reported some success with medication stated that he was less angry; however, he still had sleep problems.  He also reported intrusive memories and flashbacks during the daytime.  MSE showed the Veteran to be alert and oriented times four.  Grooming and hygiene were adequate.  Speech was normal and unpressured.  Mood was slightly dysphoric.  Memory was grossly intact.  Thoughts were linear, logical and goal-oriented.  The Veteran denied suicidal or homicidal ideation or intent and he denied feelings of hopelessness or helplessness.  Insight and judgment were adequate.  The Veteran denied psychotic or paranoid features.  Sleep and appetite were reportedly adequate.  Remote, recent and immediate recall was intact and      the Veteran denied any alteration or deterioration of cognition.  The clinician characterized the Veteran as stable and assigned a current GAF score of 60.

The Veteran reported to the VA MHC in October 2013 that he was less anxious but had increased difficulty sleeping, having only had 2 hours of sleep that night rather than his usual 5-6 hours.  The Veteran reported being able to control his anger, and MSE showed the Veteran to be alert, coherent and oriented times three.

The Veteran complained to the VA MHC in November 2013 of increased nightmares and irritability; the clinician noted the Veteran to have agitated mood.  He reported to the VA MHC in December 2013 that he was not sleeping well, but the clinician noted slightly improved mood.

In January 2014 the complained to the VA MHC that Ambien was ineffective in treating his sleep symptoms, and he was accordingly switched from Ambien to trazadone.  MSE showed the Veteran to be well dressed and groomed, and oriented times four.  Speech was normal.  Mood was "on the edge" and affect was full-range and congruent to mood.  Memory was intact although the Veteran reported his memory was "not good" with waxing and waning of memory, especially short-term.  The Veteran denied psychotic or paranoid features and denied suicidal or homicidal ideation, intent or plan.  He denied feelings of hopelessness or helplessness.  Thought process was logical and goal-directed, and insight and judgment were good.  

The Veteran reported to the VA MHC in February 2014 that he was troubled by frequent nightmares and sleep disruption; he also reported anger and irritability, moderately depressed mood, hypervigilance and social isolation.  MSE showed the Veteran to have normal speech and appropriate dress and grooming.  Psychomotor activity was normal.  Mood and affect were somewhat anxious, slightly tearful but appropriate to the content of the conversation, pleasant and friendly.  The Veteran provided information in a linear and intelligent manner.  There was no evidence of abnormal thought process or thought content and the Veteran denied suicidal or homicidal ideation.  Because the Veteran reported reduced success with the previous trazodone he was switched to mirtazapine (Remeron) for his sleep problems.

Later in February 2014 the Veteran complained that his currently-prescribed Remeron was causing terrible nightmares about Vietnam, and he asked to              be returned to Ambien, with which he had been previously successful.  In psychotherapy medication note dated in March 2014 the Veteran reported 
that he was better after being switched back to Ambien.  

On review of the evidence of record, the Board finds that the disability picture presented by the Veteran's PTSD most closely approximates the criteria for the currently-assigned 50 percent rating.  The Veteran's primary complaint during the period under review has been impaired sleep, but chronic sleep impairment is contemplated under the criteria for the 30 percent rating.  The Veteran has also complained of memory impairment and disturbances of motivation and mood, but these symptoms are specifically contemplated by the currently-assigned 50 percent rating.  Similarly, the Veteran is shown to be isolative, but he does have some friendships and family relationships; thus, he has "difficulty in establishing and maintaining effective work and social relationships" as contemplated by the 50 percent rating  but does not have actual "inability to establish and maintain effective relationships" as contemplated by the higher 70 percent rating.  The Veteran has complained of intermittent panic attacks, but a 70 percent rating envisions "near-continuous panic or depression," which is not shown in this case. 

Of the symptoms contemplated by the higher 70 percent rating, only one - suicidal ideation - is shown in this Veteran's case, and such ideation has consistently been passive and fleeting, without intent.  Moreover, the GAF scores and the clinicians' assessment of the Veteran's functions throughout the appeal do not reflect that   such fleeting and passive thoughts concerning suicide are in any way impacting    his functioning.  

The Board also notes that the Veteran is affirmatively shown by clinical treatment records and by examination reports to have had a high level of functioning during the period.  MSEs have shown thought process and content, cognition, speech, hygiene and self-care to have been impaired to a minimal degree at worst, and memory/concentration has been only mildly impaired.  Thus, the actual functional impairment caused by the Veteran's PTSD is not shown to approach a level warranting higher disability compensation.

The Board has also considered the GAF scores assigned during the period, which were consistently in the narrow range of 55-60.  GAF scores between 51 and 60 indicate "moderate" symptoms.  See DSM-IV.  Thus, the predominant GAF scores during the period reflect moderate impairment of functioning consistent with the 50 percent rating presently assigned.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application      of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

In regard to PTSD, the schedular rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.       Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. 111, 115.  Consequently, referral for extraschedular consideration is not warranted. 

In summary, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for a 50 percent rating, and such conclusion is directly supported by the VA examiners' indication that the Veteran's disability level is  best summarized as occupational and social impairment with reduced reliability  and productivity.  The Board concludes that the medical findings are of greater probative value than the Veteran's allegations and other lay assertions regarding the severity of his PTSD.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 50 percent for PTSD at any time during the course of the claim.

In arriving at the determination above the Board has considered the benefit-of the doubt rule, but as the preponderance of the evidence is against the claim the benefit-of-the-doubt doctrine does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a liver condition is denied.

Service connection for hypertension is denied.

Service connection for a blood clot on the lungs (also claimed as respiratory disorder) is denied.

A rating higher than 50 percent for PTSD is denied.


REMAND

The Board finds the claim for service connection for thyroid disorder must be remanded for further development as required by 38 C.F.R. § 3.311 (2014).  

The Veteran did not participate in a radiation risk activity as defined by 38 C.F.R. § 3.309(d)(3).  However, he is shown by service personnel records to have performed duty on Johnston Atoll in July-September 1971.  Johnston Atoll is shown to have been the site of radiation contamination prior to the Veteran's service there.  Thus,  the Veteran is shown to have been potentially exposed to radiation during service.

When it is established that a radiogenic disease first became manifest after service    and was not manifest to a compensable degree within any presumptive period under 38 C.F.R. § 3.307 and § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation during service, an assessment will be made as to the size and nature of the radiation dose or doses.  See 38 C.F.R. § 3.311(a).  The RO did not perform such development based on a determination that Veteran did not have thyroid cancer after discharge from service.  However, non-malignant thyroid nodular disease is also radiogenic disease under the provisions of 38 C.F.R. § 3.311(b)(2)(xvii), and the Veteran did have a non-malignant nodule removed from his thyroid in 1984.  Further, the Veteran's VA active problems list continues to show "hypothyroidism after thyroidectomy (history of neck radiation), non-cancerous."  Accordingly, development pursuant to 38 C.F.R. § 3.311 should be completed. 

Because resolution of the issue of service connection for loss of thyroid in the Veteran's favor might affect the issue of entitlement to TDIU, that issue is remanded to the AOJ as an intertwined issue. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran a Radiation Exposure Questionnaire and provide him an adequate period to complete and return the document.  

2.  Then, the AOJ should conduct the appropriate development concerning radiation dose assessment and any other development necessary in accordance with 38 C.F.R. § 3.311.  

3.  Then, readjudicate the appeal for service connection for loss of thyroid due to benign thyroid nodule and entitlement to TDIU.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case (SSOC) and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


